Citation Nr: 0626445	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  95-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to initial disability ratings for post-traumatic 
stress disorder (PTSD) in excess of 30 percent from October 
28, 1996, to August 7, 2000, 50 percent from August 8, 2000, 
to March 10, 2003, and 70 percent from March 11, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to June 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2003 decision, the Board denied the veteran's 
claim for a rating in excess of 70 percent for PTSD.  The 
Board assigned an earlier effective date for the veteran's 50 
percent disability rating, to August 8, 2000.  The Board also 
assigned an earlier effective date for the veteran's increase 
to a 70 percent disability rating, to March 11, 2003.

Thereafter, the veteran appealed his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2004, a Joint Motion for Remand was filed by the VA 
General Counsel and the veteran's representative, averring 
that remand was required because the Board had not addressed 
two of the veteran's appealed issues and because the claims 
which the Board had decided in November 2003 were 
inextricably intertwined with those issues.

In an Order of December 2004, the Court vacated those 
portions of the Board's November 2003 decision which had 
denied a rating in excess of 70 percent for PTSD, an 
effective date earlier than August 8, 2000, for an increase 
to a 50 percent disability rating, and an effective date 
earlier than March 11, 2003, for an increase to a 70 percent 
disability rating.

In March 2005, the Board issued a decision with regard the 
veteran's claim for increased ratings for his service-
connected PTSD.  Again, the veteran appealed his claim to the 
Court.  In March 2006, a Joint Motion for Partial Remand was 
filed by the VA General Counsel and the veteran's 
representative.  In an Order of March 2006, the Court vacated 
the portion of the Board's March 2005 decision which had 
denied increased ratings for PTSD.

We note that, although the RO has granted the veteran 
increases in his disability evaluation during this appeal, in 
AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.


FINDINGS OF FACT

1.  From October 28, 1996, to July 15, 2002, the veteran's 
PTSD was manifested by an ability to establish or maintain 
effective favorable relationships with people which was 
considerably impaired, and by reason of psychoneurotic 
symptoms his reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

2.  From July 16, 2002, to March 10, 2003, the veteran's PTSD 
was manifested by an ability to establish and maintain 
effective or favorable relationships with people which was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment.

3.  From March 11, 2003, the veteran's PTSD has been 
manifested by the veteran being demonstrably unable to obtain 
or retain employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent are 
met, from October 28, 1996, to August 7, 2000.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code 9411 (1996) (effective prior to Nov. 7, 
1996); 4.130, Diagnostic Code 9411 (2005) (effective from 
Nov. 7, 1996).

2.  The criteria for a disability rating in excess of 50 
percent are not met, from August 8, 2000 to July 15, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.132, Diagnostic Code 9411 (1996) (effective prior to Nov. 
7, 1996); 4.130, Diagnostic Code 9411 (2005) (effective from 
Nov. 7, 1996).

3.  The criteria for a disability rating of 70 percent are 
met, from July 16, 2002, to March 10, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code 9411 (1996) (effective prior to Nov. 7, 
1996); 4.130, Diagnostic Code 9411 (2005) (effective from 
Nov. 7, 1996).

4.  The criteria for a disability rating of 100 percent are 
met, from March 11, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996) 
(effective prior to Nov. 7, 1996); 4.130, Diagnostic Code 
9411 (2005) (effective from Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In March 2002 and June 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
We therefore believe that appropriate notice has been given 
in this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

In addition to those complying communications above, the 
veteran was advised, by virtue of a detailed September 1997 
statement of the case (SOC) and March 1998, May 1998, 
September 2000, March 2001, May 2001, June 2002, and June 
2003 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  Further, the claims file reflects that the June 2003 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran's claim with respect to an effective date has already 
been adjudicated and is not before the Board at this time.  
As noted above, the veteran's claim was already on appeal 
prior to the VCAA.  He was subsequently provided with the 
rating criteria for PTSD.  Therefore, the Board may proceed 
with this claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion

A.  Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2005).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which replaced DSM-III-R.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the old, pre-November 1996 criteria, a 50 percent 
rating for PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411 (1996), was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation for PTSD was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, DC 9411, 38 C.F.R. § 4.130 (2005), PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF score of 21-30 represents when behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or an 
inability to function in almost all areas.  A GAF score of 
31-40 shows some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).

Because the veteran filed his original claim for service 
connection in August 1996, before the regulations for PTSD 
were amended, the Board will evaluate the veteran's 
disability, throughout the appeal period, under both the 
previous and amended regulations.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

B.  Period from October 28, 1996, to August 7, 2000

The veteran is currently rated 30 percent disabled for PTSD 
for the period from October 28, 1996, to August 7, 2000.

VA outpatient treatment records dated from October 1996 to 
April 1997 indicate complaints of flashbacks and nightmares.  
Objective observation of the veteran revealed depressive 
features, anxiety, and social isolation.  In addition, his 
concentration appeared to be impaired.  However, he was well 
groomed and dressed.  He was oriented, alert, and 
cooperative.  His memory and abstract reasoning were average.  
The veteran denied any hallucinations or suicidal or 
homicidal ideations.  On October 28, 1996, a nurse 
practitioner included PTSD in her reported clinical 
assessment of the veteran.  On that same date, in a separate 
treatment record, the veteran received a provisional 
diagnosis of PTSD.  He was then diagnosed with PTSD in a 
January 29, 1997, treatment record, which is the date his 
service connection has currently been made effective.  The 
veteran was assigned a GAF score of 55.

September and November 1997 VA outpatient records show the 
veteran reported severe PTSD symptoms, including frequent 
nightmares, insomnia, intrusive thoughts, anxiety, 
exaggerated startle response, irritability, memory 
impairment, and visual hallucinations that likely occurred 
while he was sleeping.  The veteran was not working for the 
past nine years and felt he was not able to function 
occupationally.  The diagnoses were PTSD and major depressive 
disorder.

In December 1997 the veteran and his wife presented for a 
personal hearing before a local Hearing Officer at the RO.  
At the time, the veteran reported both suicidal and homicidal 
ideation.  He indicated that he had last worked in December 
1989.  However, according to the veteran his unemployment was 
not due to his service-connected PTSD.  He reported social 
isolation, with the exception of his family.  He also 
testified that he suffered from sleeplessness, forgetfulness, 
and anxiety.

The veteran continued to seek treatment at the VA outpatient 
mental health clinic.  Treatment records dated from December 
1997 to April 1998 indicate complaints of fleeting suicidal 
ideation, continued nightmares, depression, anger, and 
hypervigilance.  The veteran's marriage was reported to be 
stable, although he continued to minimize other social 
contacts.  In April 1998, the veteran reported that he was 
unable to work.

Treatment records dated from June to September 1998 revealed 
complaints of depression, insomnia, and anxiety.  The veteran 
denied any episodes of suicidal or homicidal ideation.  In 
September 1998, the veteran reported continued symptoms of 
PTSD, which interfered with his ability to function socially 
and occupationally.  The diagnoses continued to be PTSD and 
major depressive disorder.

Mental health clinic records dated from November 1998 to 
January 1999 reveal continued complaints of nightmares, 
flashbacks, and insomnia.  The veteran was provided 
strategies to help resolve and/or control his anxiety, 
depression, anger, and social isolation issues.  Examiners 
noted that his personal hygiene was good and his memory was 
intact.  The veteran reported a history of suicidal ideation, 
but denied any current hallucinations, compulsions, or 
suicidal or homicidal ideation.

The veteran again underwent a VA examination in March 1999.  
He reported sleeplessness and flashbacks.  He also complained 
of irritability, hypervigilance, and panic attacks.  Mental 
status examination revealed the veteran to be alert, calm, 
and serious.  There was no evidence of a thought disorder, 
hallucinations, or delusions.  His behavior was appropriate 
and, although he reported a history of suicidal thoughts 
without any plan, he denied any current suicidal ideation.  
The veteran's mood was described as low and he reported 
depressive features such as a lack of interest in things, 
excessive dreaming, weight gain, homicidal ideation, and 
sluggishness.  The examiner noted that the veteran was able 
to maintain personal hygiene and basic daily activities.  It 
was specifically noted that the veteran's memory was intact 
and he was oriented to place and time.  The diagnosis was 
major depression, breathing-related sleep disorder (likely 
sleep apnea), and panic disorder.  He was assigned a GAF 
score of 60.

On August 14, 2000, the RO received an addendum from the 
March 1999 VA examiner, which described in detail his reasons 
for diagnosing major depression instead of PTSD.  The 
examiner found that subsequent documents showed the veteran 
met the symptoms for a diagnosis of PTSD.  The symptoms 
caused significant impairment in his job functioning and 
interpersonal relationships.  The examiner amended his 
previous evaluation of the veteran, including the assigned 
GAF score, which was lowered from 60 to 50.

Affording the veteran the benefit of the doubt, the Board 
finds that his service-connected PTSD warrants an increase to 
a 50 percent disability rating for the period from October 
28, 1996, to August 7, 2000.  While he consistently reported 
a stable relationship with his wife and family, he certainly 
demonstrated considerable impairment in his ability to 
establish and maintain effective or favorable relationships 
with people.  To this extent, the veteran's claim is granted.

However, the Board finds that a 70 percent disability rating 
is not warranted for this time period, under the previous or 
the0 revised rating criteria.  Specifically, under the 
previous criteria, the veteran has not shown that his ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  Nor was 
there evidence of severe impairment in the ability to obtain 
or retain employment, due to his PTSD.  While the veteran 
reported he felt he was not able to function occupationally 
in 1997 and 1998 VA outpatient records, there is no objective 
determination during this time period of this interference 
with working.  In addition, the August 2000 addendum to the 
March 1999 VA examination report showed that the veteran's 
impairment in job functioning and interpersonal relationships 
was significant, not severely impaired.  Furthermore, the 
Board points out that, throughout this time period, the 
veteran was also diagnosed with major depressive disorder, 
which is not service-connected.  Finally, the veteran 
testified in December 1997 that the reason he stopped working 
was because of his back pain and polyneuropathy, not his 
PTSD.

Under the revised regulations, the veteran also is not 
entitled to a 70 percent disability evaluation for his PTSD 
during this time period.  Specifically, while there is some 
impairment in job functioning shown, as already discussed, he 
described that his marriage was stable.  In addition, while 
he described suicidal ideation, there is no evidence of 
obsessional rituals, illogical or obscure speech, near-
continuous panic or depression, impaired impulse control, 
disorientation, or neglect of hygiene.  In addition, the 
veteran was never shown to have impaired judgment or 
thinking.

Finally, the Board notes that the veteran's GAF score during 
this time period ranged from 50 to a high of 60 in March 
1999.  While a score of 50 denotes serious symptoms (scores 
of 51-60 denote only moderate symptoms), the Board finds that 
these scores are wholly consistent with the herein assigned 
50 percent disability evaluation assigned to the veteran's 
PTSD for this time period.  The symptoms associated with GAF 
scores of 50 to 60 correlate in large part to the symptoms 
attributed to the veteran's PTSD during this time period.  
Therefore, based on the GAF scores assigned during this time 
period, the Board does not find that an increase to a 70 
percent disability evaluation is warranted.

C.  Period from August 8, 2000, to March 10, 2003

The veteran is currently rated 50 percent disabled by PTSD 
for the period from August 8, 2000, to March 10, 2003.

A treatment report dated August 8, 2000, indicates that the 
veteran continued to suffer from nightmares, intrusive 
thoughts, and dissociative episodes.  The psychologist noted 
that the veteran also suffered from major depression and 
social isolation.

In August 2000 the veteran underwent a VA Social and 
Industrial Survey.  The report noted him to be casually 
dressed.  He was able to comprehend the purpose of the 
survey.  It was noted that he had been married for 20 years 
and continued to maintain a good relationship with his wife, 
children, and siblings.  He described himself as a good 
father and provider.  He complained of nightmares, sleep 
disturbances, and flashbacks.

The veteran presented for a VA examination by a panel of two 
specialists in October 2000, at which time he continued to 
report a good relationship with his wife, children, and 
grandchildren.  He complained of nightmares, sleeplessness, 
flashbacks, irritability, and hopelessness.  He also 
continued to report social isolation.  He reported that he 
last had a job in 1989, when he hurt his back and could no 
longer work.  With regard to symptoms, the veteran reported 
problems sleeping, flashbacks, crying spells, irritability, 
and hopelessness.

The examiners noted that the veteran appeared unshaven and a 
little disheveled.  He was oriented in four spheres.  His eye 
contact was good and he was generally cooperative with the 
examiners.  His speech was slurred; however, he indicated 
that the slurring was due to a dry mouth, a side effect of 
his pain pills.  The examiners noted that the veteran's mood 
was tense and his affect somewhat flat.  There was no 
evidence of hallucinations or delusions.  His memory was 
noted as fair.  The veteran denied suicidal or homicidal 
ideations.  His thought content was devoid of any delusions.  
In fact, the veteran's thought processes were generally goal 
oriented and relevant.  However, he demonstrated poor 
judgment.  The veteran continued to be diagnosed with PTSD.  
He was assigned a GAF score of 50.

VA outpatient treatment records dated from November 2000 to 
April 2002 indicated continued complaints of sleeplessness, 
decreased energy level, decreased concentration, and social 
isolation.  The veteran also reported continued nightmares, 
depression, anger, anxiety, dysphoria, and occasional 
suicidal ideation.  The veteran reported severe, chronic PTSD 
symptoms, including isolation, anger, and social and 
occupational dysfunction. 

The veteran continued to receive treatment at the VA medical 
center from May to July 2002.  Treatment records from that 
time period reveal complaints of nightmares, intrusive 
thoughts, and insomnia.  The veteran also complained of 
anxiety, social isolation, depression, and anger.  He denied 
any suicidal or homicidal ideation.

In a statement dated July 16, 2002, the veteran's treating 
psychologist noted that he had been treating the veteran for 
symptoms associated with his service-connected PTSD, 
including insomnia, severe nightmares, social isolation, and 
anger for six years.  He indicated that the veteran exhibited 
gross impairment in social and occupational functioning.  He 
assigned a GAF score of 30.

Outpatient treatment records dated from September 2002 to 
April 2003 reveal continued complaints of nightmares, 
sleeplessness, anger, depression, social isolation, and 
anxiety.  The veteran's affect and dress were appropriate.  
He denied any auditory or visual hallucinations.  He reported 
impaired cognitive function and fleeting suicidal ideation.

In January 2003 the veteran was afforded another VA 
examination.  He continued to report being married and having 
a generally good relationship with his children and his wife.  
He also continued to complain of flashbacks, nightmares, and 
hypervigilance.

Mental status examination revealed the veteran to be casually 
dressed and unkempt, "in terms of being unshaven."  He was 
oriented to four spheres.  The examiner noted a little 
agitation and nervousness in the veteran's hands.  His mood 
was anxious and depressed with a "congruent" affect.  There 
was no evidence of hallucinations.  However, the veteran 
reported occasional suicidal and homicidal ideation with no 
plan.  His thought processes were goal directed and generally 
relevant.  His memory, concentration, and judgment were fair.

In light of the veteran's ability to maintain his marriage 
and relationships with other family members, in addition to 
his desire to continue talking and working through his 
problems, the examiner disagreed with the previously assigned 
GAF score of 30.  Instead she assigned a GAF score of 40.

Again applying the reasonable-doubt doctrine, under both the 
previous and revised diagnostic criteria the Board finds that 
the evidence of record supports an increase to a 70 percent 
disability rating effective July 16, 2002.  The evidence on 
this date showed the veteran exhibited gross impairment in 
social and occupational functioning and was assigned a GAF 
score of 30.  Therefore, the Board finds that an increase, 
effective this date, is warranted.

From August 8, 2000, to July 15, 2002, however, the Board 
finds no evidence to support an increase to a 70 percent 
disability rating under either the previous or revised 
criteria.  Specifically, there is no evidence that the 
veteran's ability to establish and maintain effective 
relationships was severely impaired, as opposed to 
considerably impaired.  Specifically, the veteran again 
described himself as having a good relationship with his 
wife, children, and grandchildren in August and October 2000.  
He believed himself to be a good father and provider.

As to the revised rating criteria, the Board notes that the 
veteran only described occasional, if any, suicidal ideation 
during this time period.  It was also noted that his memory 
was fair, his thought content was devoid of any delusions, 
and his thought processes were generally goal-oriented and 
relevant.  While he demonstrated poor judgment, there was no 
evidence of hallucinations or delusions.  In addition, there 
is no evidence of obsessional rituals, illogical or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, or spatial disorientation.  
Therefore, the Board finds that the majority of the criteria 
associated with a 70 percent disability evaluation are not 
shown, and an increased rating from August 8, 2000, to July 
15, 2002 is not warranted.

With regard to whether a 100 percent evaluation is warranted 
from July 16, 2002, to March 10, 2003 under the criteria in 
effect prior to November 1996, the Board notes that it has 
not been shown that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community.  As noted above, the 
veteran described good relationships with his wife and 
children during this time period.  Also, there was no 
indication from any examiner or clinician that the veteran 
demonstrated such symptoms.  Also, there was no evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting from profound retreat from 
mature behavior.  Specifically, while the veteran continued 
to complain of nightmares, sleeplessness, anger, depression, 
social isolation, and anxiety, he was oriented, his thought 
processes were goal directed and generally relevant, and his 
memory, concentration, and judgment were fair.  Finally, 
there is no evidence during this time period that  the 
veteran was demonstrably unable to obtain or retain 
employment.  Specifically, while it was noted in July 2002 
that he exhibited gross impairment in social and occupational 
functioning, there is no evidence that he was unable to work.

Therefore, the Board finds that an increase to a 70 percent 
evaluation is warranted from July 16, 2002, to March 10, 
2003.  However, all other increases during this time period 
are denied.

D.  Period from March 11, 2003

The veteran is currently rated 70 percent disabled for PTSD, 
effective March 11, 2003.

He presented for another VA examination in March 2003, at 
which time he reported being married for 32 years.  The 
veteran also reported that he was last employed in 1989, and 
stopped working due to an injury to his back.

Clinical evaluation revealed the veteran to suffer from mild 
emotional distress.  His hygiene and grooming were noted as 
poor.  He moved slowly and awkwardly.  He was alert and 
oriented.  His speech was slow but coherent.  The veteran had 
a full range of affect.  He reported frequent suicidal 
ideation and homicidal ideation, as recently as one month 
prior to the examination.  He also reported auditory and 
visual hallucinations.

The veteran was depressed, and displayed a lack of emotional 
control.  His memory was impaired, and his basic language 
skills for repetition and sentence writing were poor.  
According to the veteran, his primary disability was 
secondary to a back injury and complicated by polyneuropathy.  
The examiner found that he was also substantially negatively 
affected by psychopathology that centered around thought 
disorder, including some hallucinations.  There was also a 
high level of depression and anxiety.  The examiner concurred 
that the veteran was not employable in his current mental 
state.  Overall, the examiner rated his level of disability 
due to PTSD to be severe, and this was on top of a documented 
disabling condition for a back injury and polyneuropathy.  
The diagnosis PTSD with psychosis, and the veteran was 
assigned a GAF score of 40.

Here, as above, the Board will apply the reasonable-
doubt/benefit-of-the-doubt doctrine, and, under the criteria 
in effect prior to November 1996, conclude that the veteran's 
PTSD warrants an increase to a 100 percent evaluation, 
effective from March 11, 2003.  This is based on the 
examiner's opinion that the veteran was not employable in his 
current mental state.  The only mental disorder diagnosis 
given during this examination was for PTSD.  Therefore, an 
increase to 100 percent is granted, and this represents a 
full grant of the benefits on appeal during this time period.

E.  Conclusion

The Board recognizes that the veteran believes that his PTSD 
is more disabling than some of his current ratings reflect.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the medical evidence is thorough and most persuasive.  
Thus, the evidence preponderates against claims for increased 
ratings for PTSD, where they were not granted, and they must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
Indeed, the RO has already awarded the veteran staged ratings 
for his PTSD, and the Board affirms these ratings in this 
decision.


ORDER

An initial disability rating of 50 percent for PTSD from 
October 28, 1996, to August 7, 2000, is granted.

An initial disability rating in excess of 50 percent for PTSD 
from August 8, 2000, to July 15, 2002, is denied.

An initial disability rating of 70 percent for PTSD from July 
16, 2002, to March 10, 2003, is granted.

An initial disability rating of 100 percent for PTSD from 
March 11, 2003, is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


